DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-20 were pending and were rejected in the previous office action. Claims 1-2, 4-6, 8-10, 12, 14, 16-18, and 20 were amended. Claims 1-20 remain pending and are examined in this office action. 

Response to Arguments
Claim Objections: 
The previous objections to claims 2, 9, 10, 17, and 18 are withdrawn in view of the amendments. Claim 5, however, still recites “The system of claim 1, further comprising: a user device is configured to activate an alarm…” but appears it should read “The system of claim 1, further comprising: a user device that is configured to activate an alarm…” 
Therefore claim 5 is still objected to. 
Claim Interpretation: 
The 112(f) interpretations previously applied to claims 1, 8 and 16 remain because the relevant claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function.
Applicant appears to traverse the 112(f) interpretation (pg. 9 of remarks filed 4/29/2021) but did not amend the applicable claim elements or provide any arguments supporting the position.
35 USC § 112(b): 
Applicant does not appear to address or provide arguments for the traversal the § 112(b) rejection of claims 1-20 therefore the rejection is maintained. The examiner has attempted to further clarify the issue that the claim is amenable to two or more plausible claim constructions in the rejected below. 
35 USC § 101: 
Applicant’s arguments with respect to the § 101 rejection of claims 16-20 as being directed to non-statutory subject matter, i.e. encompassing transitory signals per se (pgs. 9-10 of remarks filed 4/29/2021), have been fully considered and they are persuasive. Applicant has amended claim 16 to recite a “non-transitory computer readable medium…” and therefore the rejection is withdrawn as the claim no longer encompasses transitory signals per se. 
Applicant’s arguments with respect the § 101 rejection of claims 1-20 as being directed to an abstract idea without significantly more (pgs. 9-10 of remarks filed 4/29/2021) have been fully considered but they are not persuasive. 
Applicant argues that the claims are eligible under § 101 because the claims recite a sensor for detecting a GPS location, which “is not a mental process as the human mind is not equipped to perform this GPS positional calculation” (pg. 10 of remarks filed 4/29/2021). However, the examiner respectfully disagrees that the mere recitation of an additional element that falls outside the scope of a mental process leads to a determination that the claim is eligible under the two part framework for subject matter eligibility. Unlike the example provided in MPEP 2106.04(a)(2)(III)(A), applicant’s claim is not directed to a method directed specifically to the operation of a GPS receiver, but instead merely uses this element as a tool for gathering data for implementing the abstract idea. While the examiner would generally agree that the use of a sensor to determine a GPS position would not by itself fall under the “mental processes” category of judicial exceptions, the claim still recites several limitations, as identified in the previous and current § 101 rejection below, that fall under the “mental processes” category of abstract ideas under Step 2A Prong One. Applicant does not appear to fully consider the two-part framework from Alice Corp. and Mayo as laid out in MPEP 2106 and the USPTO October 2019 Update: Subject Matter Eligibility. Since a sensor for determining a GPS location would be an additional element in the claim, this limitation would be considered an additional element under Step 2A Prong Two, in which the claim limitations and additional elements are evaluated to determine whether or not the additional elements integrate the judicial exception into a practical application based on the considerations described in MPEP 2106.04(d). Additionally, if the claim does not integrate the judicial exception (i.e. abstract idea) into a practical application based on the considerations described in MPEP 2106.04(d), the additional elements are further considered under Step 2B to evaluate whether or not the claim recite any additional elements that amount to significantly more than the abstract idea. 
In the instant application, applicant has amended the claim to recite the additional element “at least one sensor configured to…detect a global position system (GPS) location, wherein the GPS location provides time-based location information…” However, the limitation merely requires a generic GPS sensor operating in its ordinary capacity, and as stated in MPEP 2106.05(f), “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.” At best, the use of the sensor to collect a GPS location would amount to insignificant extra-solution activity (e.g. mere data gathering) in conjunction with an abstract idea. Furthermore, the use of GPS for determining location is a well-understood, routine, and conventional activity in the field of tracking items. For example, see US 20150070165 A1 to East showing “GPS chips or tags are well-known in the art” (East: ¶ 0006) and US 20130344885 A1 to Parisi et al. showing “Wireless asset monitoring devices …typically obtain position information using global positioning system (GPS) satellite signals and transmit the position information using wireless cellular communications technology” (Parisi: ¶ 0004). Therefore, applicant’s addition of GPS location tracking capabilities to the sensor does not amount to claims 1-20 being eligible under § 101 because it does integrate the judicial exception into a practical application under Step 2A Prong Two or add anything that would amount to significantly more under Step 2B. 
35 USC § 102/103 – Prior Art:
Applicant’s arguments with respect to the previous § 102 rejection of claims 1-4, 6, 8-12, and 14 and the § 103 rejections of claims 5, 7, 13, and 15-20 (pgs. 10-12 of remarks filed 4/29/2021) have been considered but they are moot as they do not apply to the current grounds of rejection applied under § 103 in response to applicant’s amendments. Please see the updated § 103 rejections of claims 1-20 below. 



Claim Objections
Claim 5 objected to because of the following informalities: 
Claim 5 recites “The system of claim 1, further comprising: a user device is configured to activate an alarm…” but appears it should read “The system of claim 1, further comprising: a user device that is configured to activate an alarm…” 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a current freshness module to determine a current freshness parameter…” of claims 1, 8, and 16 
“a freshness projection module to determine predicted freshness parameters…” of claims 1, 8, and 16
“a meshing module to determine output parameters…” of claims 1, 8, and 16
Applicant’s specification appears to describe these modules in [0045]: “The current freshness module 92, the freshness projection module 94, and the meshing module 96 may be implemented in software as applications executed by the processor of freshness management system 90.” 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1, 8, and 16 – the claims lack sufficient antecedent basis for “the current freshness parameters” (plural) as they only mention “a current freshness parameter of the perishable goods” (singular). Therefore the claim is rendered indefinite as it is unclear whether there is 1) a single “a current freshness parameter” for the perishable goods is being determined, 2) there is a current freshness parameter determined for each of the perishable goods (plural), or 3) a plurality of current freshness parameters determined for the perishable goods (plural). See Ex Parte Miyazaki, 89 USPQ2d 1207, 1211, (Bd. Pat. App. & Int. 2008), holding “if a claim is amenable to two or more plausible claim constructions” the claim may be rejected as indefinite during prosecution.  
For the purposes of examination, the examiner interprets the claim to require one or more current freshness parameters for the perishable goods. Claims 2-7, 9-15, and 17-20 are also rejected as they depend from claims 1, 8, and 16 respectively. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.  
Claims 1, 8, and 16 recite limitations for monitoring the freshness of perishable goods, by monitoring historical freshness parameters and augmenting the historical freshness parameters with time-based location information; storing consumer parameters and the historical freshness parameters associated with the perishable goods;  93855US02 (U300865US2)3analyzing the historical freshness parameters and the consumer parameters, determining a current freshness parameter of the perishable goods in response to the historical freshness parameters; determining predicted freshness parameters of the perishable goods in response to the historical freshness parameters and the consumer parameters; and determining output parameters in response to at least one of the historical freshness parameters, the consumer parameters, the current freshness parameters, and the predicted freshness parameters; wherein the consumer parameters comprise how the perishable goods will be stored and when the perishable goods will be consumed; wherein determining the output parameters includes taking into account how the perishable goods will be stored and when the perishable goods will be consumed; and wherein the output parameters include the freshness of the perishable goods at a particular time and location. 
(Step 2A Prong One) The limitations above recited by claims 1, 8, and 16, under the broadest reasonable interpretation, are processes that are capable of being performed in the human mind, but for the recitation of generic computer components (i.e. storage device, freshness management system including software modules, computer program product and computer-readable medium including instructions, and a processor). “The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)).” (see MPEP § 2106.04(a)(2), subsection III). Therefore, as “[T]he "mental processes" abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions” (MPEP § 2106.04(a)(2), subsection III), and all of the claimed limitations above, under the broadest reasonable interpretation, amount to mental processes including those such as observation, evaluation, judgment, and opinion, the above limitations for “monitoring the freshness of perishable goods” as recited by claims 1, 8, and 16 fall under the “mental processes” grouping of abstract ideas.
(Step 2A Prong Two) The additional elements recited in claims 1, 8, and 16 are not sufficient to integrate the judicial exception (i.e. abstract idea) into a practical application because they amount to mere instructions to apply the abstract idea of monitoring the freshness of perishable goods (i.e. “apply it”) using generic computer components (i.e. storage device, freshness management system including current freshness module, freshness project module, meshing module, computer program product with instructions, computer readable medium, and  processor). “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).” See MPEP 2106.05(f). Implementing an abstract idea on a generic computer, does not integrate the abstract idea into a practical application. The claims also recite the additional element “at least one sensor configured to…detect a global position system (GPS) location, wherein the GPS location provides time-based location information…” However, the limitation merely requires a generic GPS sensor operating in its ordinary capacity, which as stated above does not integrate a judicial exception into a practical application or provide significantly more.” In addition, the use of a sensor to collect a GPS location would at best amount to insignificant pre-solution activity (e.g. mere data gathering) in conjunction with an abstract idea. Therefore, since all of the additional elements in the claims are merely generic computer elements invoked as tools to perform the abstract idea, are merely generic computer elements used in their ordinary capacity (e.g. storing data in the case of the storage device and GPS), or merely amount to insignificant pre-solution activity (e.g. mere data gathering) the claims do not recite anything that integrates the abstract idea into a practical application. 
(Step 2B) Claims 1, 8, and 16 do not recite anything that amounts to significantly more than the recited abstract idea, whether the elements are considered alone or in an ordered combination.  As described above, the claims recite mere instructions to apply the abstract idea of monitoring the freshness of perishable goods using generic computers/computer components (i.e. storage device, freshness management system including current freshness module, freshness project module, meshing module, computer program product with instructions, computer readable medium, and  processor), and the generic computer components are merely used in their ordinary capacity as tools to perform the abstract idea. Mere instructions to apply an abstract idea on a computer does not amount to an inventive concept or otherwise add anything significant to the claims. While the use of the storage device to store information, as mentioned above, is already merely used in the ordinary capacity of a storage device (storing data), the examiner additionally notes that the courts have identified storage and retrieval of information in memory as well-understood, routine and conventional. See MPEP 2106.05(d) citing Versata and OIP Techs. In addition, the use of a sensor to determine GPS location does not amount to anything other than a generic computer component operating in its ordinary capacity and, at best, amounts to insignificant pre-solution activity (e.g. mere data gathering) in conjunction with the abstract idea. The use of sensors including a GPS for determining GPS location is a well-understood, routine, and conventional activity in the field of tracking items. For example, see US 20150070165 A1 to East showing “GPS chips or tags are well-known in the art” (East: ¶ 0006) and US 20130344885 A1 to Parisi et al. showing “Wireless asset monitoring devices …typically obtain position information using global positioning system (GPS) satellite signals and transmit the position information using wireless cellular communications technology” (Parisi: ¶ 0004). Therefore, nothing in claims 1, 8, and 16, whether considered alone or in an ordered combination, amounts to significantly more than the abstract idea. 
(Dependent Claims) Dependent claims 2-7, 9-15, and 17-20, considered as a whole, are still directed to the abstract idea identified in the independent claims 1, 8, and 16 above and do not recite anything that integrates the abstract idea into a practical application or amounts to significantly more. For example, the use of the user device in claims 2-3, 9-11, and 17-19 to transmit or receive data, and the use of the one or more generically recited sensors transmitting the collected data in claims 6 and 14 are merely extrasolution activity (e.g., mere data gathering in conjunction with a law of nature or abstract idea). The courts have found such functions for “receiving or transmitting data” as well-understood, routine, and conventional. See MPEP 2106.05(d)(II) citing Symantec, TLI Communications, OIP Techs., and buySAFE. The generic recitation of the user device performing the step of activating an alarm function in claims 5 and 13 does not recite any particular mechanism, is merely being used to apply the abstract idea step using a user device, and at best links the performance of the abstract idea to a particular technological environment. The remaining dependent claims 4, 7, 12, 15, and 20 merely recite further abstract idea rules that describe the steps for performing the abstract idea recited by independent claims 1, 8, and 16 above. 
Therefore, as the claims recite an abstract idea, and do not recite anything that integrates the abstract idea into a practical application or amounts to significantly more, claims 1-20 are ineligible under § 101. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1- 4-6, 8-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140252085 A1 to Kim et al. (Kim) in view of US 20170083857 A1 to Barton et al. (Barton), and further in view of US 20160162715 A1 to Luk et al. (Luk).

Claim 1: Kim teaches: 
A system for monitoring the freshness of perishable goods (Kim: ¶ 0029 product quality monitoring system), the system comprising:
at least one sensor (Kim: ¶ 0015-0016, ¶ 0018 showing sensor tag attached to product; ¶ 0031 and Fig. 1 RFID sensor tag 130) configured to monitor historical freshness parameters of the perishable goods (Kim: ¶ 0031 showing RFID tag, i.e. sensor tag, measures and stores state information such as temperature, humidity, illumination associated with the perishable good and stores it in the product distribution history DB)
a storage device (Kim: Fig. 1, product distribution history DB 100, as described in ¶ 0030 and ¶ 0033) configured to store consumer parameters (Kim: ¶ 0033 product distribution history DB “stores the atmospheric information transferred from the RFID tag 130 together with the container information”, see table 1 showing identifier of packing container and Fig. 3 left side showing other product identification information and dates) and the historical freshness parameters associated with the perishable goods (Kim: ¶ 0033, ¶ 0048-0049 and Fig. 3 showing historical temperature/humidity information and other history associated with the product);
a freshness management system coupled to the storage device (Kim: Fig. 1 and ¶ 0030, ¶ 0035 showing product quality monitoring system includes a product quality predicting server coupled to the product distribution history DB), the freshness management system including: 
a current freshness module to determine a current freshness parameter of the perishable goods in response to the historical freshness parameters (Kim: at least ¶ 0035-0039, ¶ 0052 showing using the historical information from the product distribution history DB, e.g. temperatures/humidity over time, to determine a current quality or freshness); 
a freshness projection module to determine predicted freshness parameters of the perishable goods in response to the historical freshness parameters and the consumer parameters (Kim: ¶ 0050-0052 also showing the product quality predicting server may predict a future quality index based on the average temperature and humidity information, i.e. historical freshness parameters as per above); and 
a meshing module to determine output parameters in response to at least one of the historical freshness parameters, the consumer parameters, the current freshness parameters, and the predicted freshness parameters (Kim: Figs. 3 and 4 and ¶ 0047-0051 showing display of the various output parameters determined by the server and displayed on the user device such as graphs of quality level, freshness, temperature, and humidity over time) 

With respect to the following limitations, while Kim teaches a sensor tag associated with a product for monitoring environmental parameters of the product (Kim: ¶ 0031 showing RFID tag, i.e. sensor tag, measures and stores state information such as temperature, humidity, illumination associated with the perishable good and stores it in the product distribution history DB) and historical parameters such as tracking the history of temperature/humidity that a product has experienced over its product distribution history (Kim: ¶ 0033, ¶ 0048-0049 and Fig. 3), Kim does not explicitly teach the sensor configured to determine a GPS position or provide and store time-based location information with historical freshness parameters. However, Barton does teach: 
wherein the at least one sensor is configured to detect a global position system (GPS) location (Barton: Fig. 1 and ¶ 0027-0029 showing GPS tracking device embedded in RFID tag/shipping label of a package, used for detecting location of the package), 
wherein the GPS location provides time-based location information for the perishable goods (Barton: Fig. 4 and ¶ 0028 showing real-time location of the package based on the determined GPS location, on-time status, and also showing ability to see scheduled and actual time of arrival information based on where the package is currently in real time), and 
wherein the historical freshness parameters are augmented with the time-based location information (Barton: as per Fig. 4 and ¶ 0028, the user interface includes both temperature vs. time readings and the current real-time location information of the package, incl. both the real-time location and the Est. time of arrival as seen above);  
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the real-time GPS tracking and display alongside historical temperature parameters of Barton in the product tracking system of Kim with a reasonable expectation of success of arriving at the claimed invention, with the motivation that “Use of the GPS barcode will now give the consumer the ability to see their product in real-time tracking” (Barton: ¶ 0010), and provide “accurate real-time tracking of packages and monitoring of temperature sensitive packaging” (Barton: ¶ 0001). 

With respect to the following limitations, Kim teaches providing a plurality of output parameters in response to at least one of the historical freshness parameters, the consumer parameters, the current freshness parameters, and the predicted freshness parameters (Kim: Figs. 3 and 4 and ¶ 0047-0051 various output parameters determined by the server and displayed on the user device such as graphs of quality level, freshness, temperature, and humidity at specific points in time), Kim/Barton do not explicitly teach the following. However, Luk teaches: 
wherein the consumer parameters comprise how the perishable goods will be stored (Luk: ¶ 0029-0030, ¶ 0061-0071, ¶ 0074-0075, ¶ 0080 showing parameters associated with the how each food item is stored) and when the perishable goods will be consumed (Luk: ¶ 0015, ¶ 0071-0073 showing parameters including when each food item is expected to be used, and also see ¶ 0046, ¶ 0077-0080 showing dates such as a use by date and an expiration date associated with an item which indicate when the item should be consumed by); 
wherein the freshness management system hence determines the output parameters taking into account how the perishable goods will be stored and when the perishable goods will be consumed (Luk: ¶ 0046, ¶ 0071, ¶ 0080 showing tracking and determining the state of the item based upon factors such as the temperature of a particular compartment in which the item is stored, and the dates associated with the item such as the use by or expirations dates, and also tracking the location of the compartment in which each food item is stored; ¶ 0081 showing outputting notification associated with the item information); 
and wherein the output parameters include the freshness of the perishable goods at a particular time and location (Luk: ¶ 0081 showing the notification relating to freshness and/or spoilage of a food item, such as a notification that a food item will be going bad at a certain time in the future (e.g. three days in the future))
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the tracking of food items storage and usage dates of Luk in the product tracking system of Kim/Barton, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the tracking of food items storage and usage dates of Luk in the product tracking system of Kim/Barton, with a reasonable expectation of success of arriving at the claimed invention, with the motivation to improve food safety for the consumer by tracking whether foods are safe to eat (Luk: ¶ 0014, ¶ 0080). 

Claim 2: Kim/Barton/Luk teach claim 1. Kim, as modified above, further teaches: 
a user device (Kim: Fig. 3, ¶ 0030, ¶ 0047 user terminal) configured to transmit the consumer parameters to the storage device (Kim: ¶ 00356 user terminal captures QR code, i.e. identifier, and as per ¶ 0035 “ the product quality predicting server 110 provides the identifier of the RFID tag 130 provided from the user terminal to the product distribution history DB 100”) and receive the output parameters from the freshness management system (Kim: at least ¶ 0036 showing “The user terminal 120 receives a quality index of the product to which the QR code is attached, from the product quality predicting server 110”)

Claim 3: Kim/Barton/Luk teach claim 2. Kim, as modified above, further teaches: 
wherein: the user device transmits the consumer parameters through at least one of passive transmission, active transmission, and automatic transmission (Kim: ¶ 0036 showing “The user terminal 120 is automatically connected with the product quality predicting server 110 through the QR code capture, and provides the identifier of the RFID tag 130 to the connected product quality predicting server 110”, i.e. automatic; in addition, the scanning of the QR code by the user terminal may also be interpreted as an active means of causing the transmission)

Claim 4: Kim/Barton/Luk teach claim 1. Kim, as modified above, further teaches: 
wherein: the output parameters are configured as at least one of a map displaying time- based locations of the perishable goods along with the output parameters at the time-based locations, a data table of the output parameters, and a freshness versus time graph (Kim: ¶ 0036 showing quality index provided to the user terminal as an output, which as per Fig. 3 and ¶ 0047-0049 includes at least a data table with production/processing information, a freshness level, and a graph of freshness over time; Fig. 4 and ¶ 0050-0051 further show an output of a current quality, a quality vs time graph, temperature over time graph, and an amount of bacteria over time graph) 

Claim 5: Kim/Barton/Luk teach claim 1. With respect to the limitation: 
a user device is configured to activate an alarm when the perishable goods reach a selected freshness level
While Kim teaches monitoring of a current freshness level of the goods and prediction of a freshness of goods over time (Kim: ¶ 0048-0049), Kim/Barton do not explicitly activate an alarm when the perishable goods reach a selected freshness level. However, Luk teaches generating a notification/alert, i.e. alarm, when a particular perishable good reaches a particular freshness level (Luk: ¶ 0016, ¶ 0079-0081 showing tracking the state of each food item, and generating a notification relating to the freshness and/or spoilage of an item; “smart refrigerator system…generates a notification relating to freshness and/or spoilage of a food item…if a food item (e.g., milk) will be going bad in the near future at a certain time (e.g., 3 days from today), smart refrigerator system 110 may generate a notification indicating that the food item will go bad at the certain time…smart refrigerator system 110 may generate a notification that a food item has spoiled, and further quarantine the food item”). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the generation of the spoilage notification and subsequent quarantine of a food product of Luk in the product tracking system of Kim/Barton/Luk, with a reasonable expectation of success of arriving at the claimed invention, with the motivation “to prevent or deter the spread of microorganisms to other compartments 212 (e.g., bacteria, fungi, such as yeast or mold, etc.)” (Luk: ¶ 0035, ¶ 0039) and in order to improve food safety for the consumer by tracking whether foods are safe to eat (Luk: ¶ 0014, ¶ 0080). 

Claim 6: Kim/Barton/Luk teach claim 1. Kim, as modified above, further teaches:
wherein the at least one sensor (Kim: ¶ 0031 and Fig. 1 RFID tag 130) is configured to transmit the historical freshness parameters to the storage device (Kim: ¶ 0031 showing RFID tag, i.e. sensor, measures and transmit to storage state information such as temperature, humidity, illumination associated with the perishable good and stores it in the product distribution history DB)

Claim 8: See the rejection of claim 1 above reciting analogous limitations. Note Kim also teaches a method/process (Kim: ¶ 0007-0009, ¶ 0022, ¶ 0038-0039).
Claims 9/10: See the rejection of claim 2 above. 
Claim 11: See the rejection of claim 3 above. 
Claim 12: See the rejection of claim 4 above. 
Claim 13: See the rejection of claim 5 above. 
Claim 14: See the rejection of claim 6 above. 

Claim 16: Kim teaches: 
A computer program product (Kim: ¶ 0029-0035) [tangibly embodied on a non-transitory computer readable medium, the computer program product including instructions that, when executed by a processor, cause the processor] to perform operations comprising: 
monitoring, using at least one sensor (Kim: ¶ 0015-0016, ¶ 0018 showing sensor tag attached to product; ¶ 0031 and Fig. 1 RFID sensor tag 130), historical freshness parameters of the perishable goods (Kim: ¶ 0031 showing RFID tag, i.e. sensor tag, measures and stores state information such as temperature, humidity, illumination associated with the perishable good and stores it in the product distribution history DB); 
storing, using a storage device (Kim: Fig. 1, product distribution history DB 100, as described in ¶ 0030 and ¶ 0033), consumer parameters (Kim: ¶ 0033 product distribution history DB “stores the atmospheric information transferred from the RFID tag 130 together with the container information”, see table 1 showing identifier of packing container and Fig. 3 left side showing other product identification information and dates) and the historical freshness (Kim: ¶ 0033, ¶ 0048-0049 and Fig. 3 showing historical temperature/humidity information and other history associated with the product); 
analyzing, using a freshness management system (Kim: Fig. 1 and ¶ 0030, ¶ 0035 showing product quality monitoring system includes a product quality predicting server coupled to the product distribution history DB), the historical freshness parameters and the consumer parameters (Kim: ¶ 0035 showing product quality predicting server receives the identifier of the product/container and the historical information in order to calculate quality information of the corresponding product), 
the freshness management system coupled to the storage device (Kim: Fig. 1 and ¶ 0030, ¶ 0035 showing product quality monitoring system includes a product quality predicting server coupled to the product distribution history DB), 
the freshness management system including: 
a current freshness module to determine a current freshness parameter of the perishable goods in response to the historical freshness parameters (Kim: at least ¶ 0035-0039, ¶ 0052 showing using the historical information from the product distribution history DB to determine a current quality or freshness); 
a freshness projection module to determine predicted freshness parameters of the perishable goods in response to the historical freshness parameters and the consumer parameters (Kim: ¶ 0050-0052 also showing the product quality predicting server may predict a future quality index based on the average temperature and humidity information, i.e. historical freshness parameters as per above); and 
a meshing module to determine output parameters in response to at least one of the historical freshness parameters, the consumer parameters, the current freshness parameters, and the predicted freshness parameters (Kim: Figs. 3 and 4 and ¶ 0047-0051 showing display of the various output parameters determined by the server and displayed on the user device such as graphs of quality level, freshness, temperature, and humidity over time)

With respect to the following limitations, while Kim teaches a sensor tag associated with a product for monitoring environmental parameters of the product (Kim: ¶ 0031 showing RFID tag, i.e. sensor tag, measures and stores state information such as temperature, humidity, illumination associated with the perishable good and stores it in the product distribution history DB) and historical parameters such as tracking the history of temperature/humidity that a product has experienced over its product distribution history (Kim: ¶ 0033, ¶ 0048-0049 and Fig. 3), Kim does not explicitly teach the sensor configured to determine a GPS position or provide and store time-based location information with historical freshness parameters. However, Barton does teach: 
detecting, using the at least one sensor, a global position system (GPS) location (Barton: Fig. 1 and ¶ 0027-0029 showing GPS tracking device embedded in RFID tag/shipping label of a package, used for detecting location of the package), 
wherein the GPS location provides time-based location information for the perishable goods (Barton: Fig. 4 and ¶ 0028 showing real-time location of the package based on the determined GPS location, on-time status, and also showing ability to see scheduled and actual time of arrival information based on where the package is currently in real time), 
augmenting the historical freshness parameters with the time-based location information (Barton: as per Fig. 4 and ¶ 0028, the user interface includes both temperature vs. time readings and the current real-time location information of the package, incl. both the real-time location and the Est. time of arrival as seen above);  
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the real-time GPS tracking and display alongside historical temperature parameters of Barton in the product tracking system of Kim with a reasonable expectation of success of arriving at the claimed invention, with the motivation that “Use of the GPS barcode will now give the consumer the ability to see their product in real-time tracking” (Barton: ¶ 0010), and provide “accurate real-time tracking of packages and monitoring of temperature sensitive packaging” (Barton: ¶ 0001). 

With respect to the following limitations, Kim teaches providing a plurality of output parameters in response to at least one of the historical freshness parameters, the consumer parameters, the current freshness parameters, and the predicted freshness parameters (Kim: Figs. 3 and 4 and ¶ 0047-0051 various output parameters determined by the server and displayed on the user device such as graphs of quality level, freshness, temperature, and humidity at specific points in time), Kim/Barton do not explicitly teach the following. However, Luk teaches: 
wherein the consumer parameters comprise how the perishable goods will be stored (Luk: ¶ 0029-0030, ¶ 0061-0071, ¶ 0074-0075, ¶ 0080 showing parameters associated with the how each food item is stored) and when the perishable good will be consumed (Luk: ¶ 0015, ¶ 0071-0073 showing parameters including when each food item is expected to be used, and also see ¶ 0046, ¶ 0077-0080 showing dates such as a use by date and an expiration date associated with an item which indicate when the item should be consumed by); 
wherein the freshness management system hence determines the output parameters taking into account how the perishable goods will be stored and when the perishable goods will be consumed (Luk: ¶ 0046, ¶ 0071, ¶ 0080 showing tracking and determining the state of the item based upon factors such as the temperature of a particular compartment in which the item is stored, and the dates associated with the item such as the use by or expirations dates, and also tracking the location of the compartment in which each food item is stored; ¶ 0081 showing outputting notification associated with the item information); and
wherein the output parameters include the freshness of the perishable goods at a particular time and location (Luk: ¶ 0081 showing the notification relating to freshness and/or spoilage of a food item, such as a notification that a food item will be going bad at a certain time in the future (e.g. three days in the future))
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the tracking of food items storage and usage dates of Luk in the product tracking system of Kim/Barton, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the tracking of food items storage and usage dates of Luk in the product tracking system of Kim/Barton, with a reasonable expectation of success of arriving at the claimed invention, with the motivation to improve food safety for the consumer by tracking whether foods are safe to eat (Luk: ¶ 0014, ¶ 0080). 

Furthermore, while Kim teaches all of the functional limitations described above performed by a product quality monitoring system including a product history database and a product quality predicting server, i.e. a computer program product in that the functions are programmed to be performed by computer devices (Kim: ¶ 0029-0035), Kim does not explicitly mention of the disclosed invention being embodied as a computer program product on a computer readable medium with instructions that cause a processor to perform operations. However, Luk teaches a similar food product monitoring system embodied as instructions in a non-transitory computer readable medium that are executed by a processor (Luk: ¶ 0044-0047). It would have been obvious to one of ordinary skill in the art at the time of the invention to include the computer program embodied on a non-transitory computer readable medium as processor executable instructions as taught by Luk in the food quality monitoring system of Kim/Barton/Luk, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 17: Kim/Barton/Luk teach claim 16. Kim, as modified above, further teaches: 
wherein the operations further comprise: transmitting, using a user device, the consumer parameters to the storage device (Kim: ¶ 00356 user terminal captures QR code, i.e. identifier, and as per ¶ 0035 “ the product quality predicting server 110 provides the identifier of the RFID tag 130 provided from the user terminal to the product distribution history DB 100”)

Claim 18: Kim/Barton/Luk teach claim 16. Kim, as modified above, further teaches: 
wherein the operations further comprise: receiving, using a user device, the output parameters from the freshness management system ((Kim: at least ¶ 0036 showing “The user terminal 120 receives a quality index of the product to which the QR code is attached, from the product quality predicting server 110”)

Claim 19: Kim/Barton/Luk teach claim 17. Kim, as modified above, further teaches: 
wherein: the user device transmits the consumer parameters through at least one of passive transmission, active transmission, and automatic transmission (Kim: ¶ 0036 showing “The user terminal 120 is automatically connected with the product quality predicting server 110 through the QR code capture, and provides the identifier of the RFID tag 130 to the connected product quality predicting server 110”, i.e. automatic; in addition, the scanning of the QR code by the user terminal may also be interpreted as an active means of causing the transmission)

Claim 20: Kim/Barton/Luk teach claim 16. Kim, as modified above, further teaches: 
wherein: the output parameters are configured as at least one of a map displaying time-based locations of the perishable goods along with the output parameters at the time-based locations, a data table of the output parameters, and a freshness versus time graph (Kim: ¶ 0036 showing quality index provided to the user terminal as an output, which as per Fig. 3 and ¶ 0047-0049 includes at least a data table with production/processing information, a freshness level, and a graph of freshness over time; Fig. 4 and ¶ 0050-0051 further show an output of a current quality, a quality vs time graph, temperature over time graph, and an amount of bacteria over time graph)

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140252085 A1 to Kim et al. (Kim) in view of US 20170083857 A1 to Barton et al. (Barton), further in view of US 20160162715 A1 to Luk et al. (Luk), and even further in view of US 20170316489 A1 to Sampara et al. (Sampara).

Note: US 20170316489 A1 claims priority to U.S. Provisional Application No. 62/328,745 filed 4/28/2016, which provides support for the relied upon subject matter disclosed by the Sampara reference. 

Claim 7: Kim/Barton/Luk teach claim 1. With respect to the limitation: 
wherein: the output parameters include alternative perishable goods when the perishable good does not satisfy consumer freshness ripeness requirements
While Kim teaches measurement of a perishable good quality index, freshness, residual expiration date, and a time when the foods are most delicious (Kim: ¶ 0015), Kim does not explicitly teach output parameters such as alternative perishable goods when the perishable good does not satisfy a customer freshness/ripeness requirements. However, Sampara teaches that when a perishable good does not satisfy consumer freshness/ripeness requirements, it is excluded from a customer inventory database (Sampara: ¶ 0021 “the system may record expiration dates of items in the customer inventory and may automatically remove items known to be expired from the estimated inventory of the customer”; also see ¶ 0029), wherein the customer inventory information is used to select recipes to suggest to the customer via a user interface output (Sampara: ¶ 0030-0031 “one or more recommended recipes may be selected from a recipe database to recommend to a customer based on at least a customer inventory information associated with the customer”; ¶ 0035, ¶ 0040 also shows determining if there are missing ingredients, and whether missing ingredients/alternative recipes may be suggested as a substitute for another item in the customer inventory). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the recommendation of recipes using a customer inventory while excluding expired goods of Sampara in the food quality monitoring system of Kim/Barton/Luk, with a reasonable expectation of success of arriving at the claimed invention, with the motivation to solve the problem that “shoppers often do not remember what items are already in their refrigerator or cabinet and end up wasting food” (Sampara: ¶ 0010). 

Claim 15: See the rejection of claim 7 above. 



Conclusion
The following references are not relied upon but are cited as relevant to the instant application: 
US 20170255901 A1 – teaches tracking the GPS location of perishable goods while estimating remaining salable lifetime (i.e. a remaining acceptable freshness level of the product) 
US 20160357801 A1 – teaches inventory of items in refrigerator and provides notifications when they are approaching a threshold expiry, recommends recipes, etc. 
US 20100138497 A1 – teaches a map for identifying fresh foods/products indicating a time since  the food/product became available (i.e. a freshness) and showing the particular geographic location
US 20140358287 A1 – teaches generating a consumption schedule based on how the food is being stored, i.e. storage status, and an optimal time of consumption, i.e. when the food will be consumed 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Molnar whose telephone number is (571)272-8271.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571)272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN P GO/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        
May 20, 2021